                   Case 2:19-mj-00355-JEO Document 1 Filed 09/24/19 Page 1 of 9                                                             FILED
                                                                                                                          2019 Sep-25 AM 10:23
                                                                                                                          U.S. DISTRICT COURT
                                                                                                                              N.D. OF ALABAMA
AO 91 (Rev. 11/11) Criminal Complaint



                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                  Northern District of Alabama
                                                                                                         ZOJq SEP 2l.J P 3: 32
                  United States of America                       )
                               v.                                )                                                                             ·, j

                   TASHANA LYNN SIMS                             )        Case No.                       , .. •,. '- .-     ', .:, i   'i -; ; ,

                                                                 )                   Mag. No. 19-355
                                                                 )
                                                                 )
                                                                 )
                          Defendant(s)


                                               CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  April 12, 2018               in the county of             Jefferson                   in the
     Northern         District of _ _ Alabama                , the defendant(s) violated:

            Code Section                                                    Offense Description
21 U.S.C. § 841(a)(1)                         Possession with intent to distribute a controlled substance
21 U.S.C. §331(i)(2)                          Possession of a punch, die, plate, etc. to produce a counterfeit drug
21 U.S.C. §331(i)(3)                          Holding for sale or dispensing a counterfeit drug




         This criminal complaint is based on these facts:
(see attached)




         .if Continued on the attached sheet.




                                                                                            Printed name and title

Sworn to before me and signed in my presence.


Date:             09/24/2019
        ----
                                                                                              Judge's signature

City and state:                     Birmingham, Alabama                         John E. Ott, Chief U.S. Magistrate Judge
                                                                                            Printed name and title
          Case 2:19-mj-00355-JEO Document 1 Filed 09/24/19 Page 2 of 9



                                           AFFIDAVIT

       I, Michael Rothbard, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

    1. I make this affidavit in support of a criminal complaint as to TASHANA LYNN SIMS for

violations of 21 U.S.C. § 841 (a)(]), Possession with intent to distribute a controlled substance, and

21 U.S.C. §§ 331 and 333, related to holding for sale or dispensing a counterfeit drug and

possession of a punch, die, or plate_ to produce a counterfeit drug, as further detailed below.

    2. I am a Special Agent with the U.S. Food and Drug Administration's Office of Criminal

Investigations ("FDA/OCI"), and have been since February of 2014. I am presently assigned to

the Birmingham Office investigating violations of the Federal Food, Drug, and Cosmetic Act, 21

U.S.C. §§ 301-399i (the "FDCA"). I am an investigative and law enforcement officer of the United

States, in that I am empowered under authority of the FDCA to conduct investigations and to make

arrests. In my capacity as an FDA/OCI Special Agent, I have received extensive training in the

investigation of the counterfeiting, diverting, misbranding, adulterating and tampering of drugs

and medical devices. In addition, I have fourteen years of prior combined law enforcement

experience as a Special Agent with the United States Secret Service and as a deputy in the State

of Florida with the Palm Beach County Sheriffs Office. During this time, I received extensive

training in investigations of computer crimes, internet investigations, counterfeit currency, check

fraud, bank fraud, money laundering, access device fraud and identity theft, among other things.

   3. This affidavit is being submitted in support of a criminal complaint and arrest warrant and

does not include all the information known to me as part of this investigation, but only information

sufficient to establish probable cause for the requested complaint and arrest warrant.

   4. The facts in this affidavit come from my personal observations and knowledge of the

investigation, observations of other law enforcement officers involved in this investigation and

information obtained from other agents and/or law enforcement officers. This affidavit is intended
           Case 2:19-mj-00355-JEO Document 1 Filed 09/24/19 Page 3 of 9



to show merely that there is sufficient probable cause for the requested arrest warrant and does not

set forth all of my knowledge about this matter.

                  OVERVIEW OF SELECTED APPLICABLE STATUTES

    5. The FDA is the federal agency responsible for protecting the health and safety of the

American public by ensuring, among other things, that drugs are safe and effective for their

intended uses and bear labeling that contains true and accurate information. FDA's

responsibilities include regulating the manufacture and distribution of drugs, including

prescription drugs, shipped and received in interstate commerce, as well as the labeling of such

drugs. FDA carries out its responsibilities by enforcing the FDCA and other pertinent laws and

regulations.

   6. The FDCA defines a "drug" to include "articles intended for use in the diagnosis, cure,

mitigation, treatment, or prevention of disease in man," and "articles .. .intended to affect the

structure or any function of the body of man." 21 U.S.C. § 32l(g)(I)(B) and (C).

    7. Under the FDCA, a "counterfeit drug" is defined as: "a drug which ... without

authorization, bears the trademark, trade name, or other identifying mark, imprint, or device, or

any likeness thereof, of a drug manufacturer, processor, packer, or distributor other than the

person or persons who in fact manufactured, processed, packed, or distributed such drug and

which thereby falsely purports or is represented to be the product of, or to have been packed or

distributed by, such other drug manufacturer, processor, packer, or distributor." 21 U.S.C.

§ 321 (g)(2).

    8. A drug is deemed to be "misbranded" it: among other things, its labeling is false or

misleading in any particular. 21 U.S.C. § 352(a).

    9. The FDCA prohibits doing or causing the following acts:




                                                   2
         Case 2:19-mj-00355-JEO Document 1 Filed 09/24/19 Page 4 of 9



        a.      Doing any act to a drug, after the drug or its components have shipped in

 interstate commerce and while such drug is held for sale, that results in the drug being

 adulterated and/or misbranded, 21 U.S.C. § 33 l(k);

        b.      Knowingly and intentionally adulterating a drug, such that the drug is adulterated

 under Title 21, United States Code, Sections 35l(a)-(d) and has a reasonable probability of

causing serious adverse health consequences or death to humans, 21 U.S.C. § 333(b)(7);

        c.      Making, selling, disposing of, or keeping in possession, control, or custody, or

concealing any punch, die, plate, stone, or other thing designed to print, imprint, or reproduce the

trademark, trade name, or other identifying mark, imprint, or device of another or any likeness of

any of the foregoing upon any drug or container or labeling thereof so as to render such drug a

counterfeit drug, 21 U.S.C. § 33 l(i)(2); and

        d.     The doing of any act which causes a drug to be a counterfeit drug, or the sale or

dispensing, or the holding for sale or dispensing, ofa counterfeit drug, 21 U.S.C. § 33l(i)(3).

    10. Norco®, which contains the active pharmaceutical ingredients hydrocodone bitartrate and

acetaminophen, was an FDA-approved prescription drug indicated for treatment and

management of pain severe enough to require an opioid analgesic. Allergan pie was the

pharmaceutical company that had the exclusive right to manufacture Norco® for distribution

within the United States.

    11. Xanax®, which contains the active pharmaceutical ingredient alprazolam, was an FDA-

approved prescription drug indicated for the treatment of anxiety or panic disorders. Pharmacia

& Upjohn, Co., a division of Pfizer, Inc., had the exclusive right to manufacture Xanax® for

distribution within the United States.

   12. Actavis Elizabeth, LLC ("Actavis") manufactured and distributed in the United States

round, green tablets containing 15 mg of oxycodone hydrochloride each and stamped with "A

214" on one side. Actavis's oxycodone was an FDA-approved prescription drug indicated for



                                                3
          Case 2:19-mj-00355-JEO Document 1 Filed 09/24/19 Page 5 of 9



 the management of moderate to severe pain where the use of an opioid analgesic was

 appropriate.

    13. Rhodes Pharmaceuticals L.P. ("Rhodes") manufactured and distributed in the United

 States round, white tablets containing 325 mg of acetaminophen and IO mg of oxycodone

hydrochloride each and stamped with"! 0 325" on one side and "RP" on the other. Rhodes's

acetaminophen/oxycodone was an FDA-approved prescription drug indicated for the relief of

moderate to moderately severe pain.

    14. Greenstone, LLC ("Greenstone") manufactured and distributed in the United States oval,

orange tablets containing 0.5 mg of alprazolam and stamped with "03720" on one side.

Greenstone's alprazolam was an FDA-approved prescription drug indicated for the treatment of

anxiety and panic disorders.

    15. Watson Pharmaceuticals, Inc. ("Watson") manufactured and distributed in the United

States round, white tablets containing 350mg of carisoprodol and stamped with "DAN" on one

side and "5513" on the other. Watson's carisoprodol was an FDA-approved prescription drug

indicated for the relief of discomfort associated with acute, painful musculoskeletal conditions in

adults.



                       FACTS ESTABLISHING PROBABLE CAUSE

    16. In conjunction with your affiant's official duties, your affiant has conducted an

investigation into the intentional adulteration of a drug, manufacture/possession of controlled

substances with intent to distribute and holding for sale/dispensing counterfeit drugs by an

individual identified as EARNEST COLEMAN.

   17. On or about April 5, 2018, Officers/Troopers with Alabama Law Enforcement Agency

(ALEA) Narcotics were contacted by Special Agent Bryant Rogers with the United States

Department of Homeland Security (HSI) regarding an international mail package that had been



                                                 4
          Case 2:19-mj-00355-JEO Document 1 Filed 09/24/19 Page 6 of 9



 intercepted in Los Angeles, California, by Customs and Border Protection (CBP) officers. The

package was being shipped from China and was addressed to COLEMAN at 3300 Berkley

Avenue, Bessemer, Alabama (hereinafter the "SUBJECT PREMISES"). Agents with CBP had

searched the package pursuant to United States Customs laws and had located a plastic bag

which contained two (2) metal dies, and a metal mold which were designed to be used in a pill

press for the production of pressed tablets or pills. The dies were embossed on one die with the

numbers 48 and 12 with a scoring mark between them, and on the other die with a check mark

that can be described as resembling a "square root symbol". CBP agents conducted an open

source internet search for the type of pill that would be created by this type of die/press

combination. The search revealed that this die/press was associated with "Oxycodone

Hydrochloride" which is a Schedule II controlled substance. Special Agent Rogers requested the

assistance of ALEA to conduct a controlled delivery of the package to its intended recipient, in

an effort to further the criminal investigation.

    18. On or about April 12, 2018, Officers/Troopers with the ALEA executed a state search

warrant at the SUBJECT PREMISES. When ALEA Officers/Troopers first entered the

SUBJECT PREMISES, COLEMAN's girlfriend, TASHANA LYNN SIMS who also resided

at the SUBJECT PREMISES, was found standing in the living room armed with a Glock 22 .40

caliber pistol. ALEA Officers/Troopers diffused the situation and SIMS relinquished the

weapon.

    19. During execution of the state search warrant at the SUBJECT PREMISES the below-

listed items were seized:

           a. Pill press machine

           b. 80 counterfeit Norco® tablets (embossed with NORCO 539)

           c.   136 counterfeit Actavis's Oxycodone Hydrochloride 15mg tablets (embossed with
                A 214)




                                                   5
            Case 2:19-mj-00355-JEO Document 1 Filed 09/24/19 Page 7 of 9



              d. 48 counterfeit Rhodes's Acetaminophen/Oxycodone tablets (embossed with RP
                 on one side and IO 325 on the other)

              e. 76 counterfeit Greenstone LLC's Alprazolam 0.5mg tablets (embossed with
                 03720)

              f.   112 counterfeit Watson Pharmaceutical's Carisoprodol 350mg tablets (embossed
                   with 5513 on one side and DAN on the other)

              g. Die cast/punch to counterfeit Allergan's Norco® (hydrocodone
                 bitartrate/acetaminophen) tablets - stamped NORCO 539

              h. Die cast/punch to counterfeit Actavis's Oxycodone tablets-stamped A 214

              1.   Die cast/punch to counterfeit Rhodes Pharmaceuticals L.P.' s
                   Acetaminophen/Oxycodone hydrochloride tablets - stamped 10 325/RP

             J.    Die cast/punch to counterfeit Pfizer's Xanax® (alprazolam) tablets - stamped
                   Xanax 1.0

             k. Die cast/punch to counterfeit Watson's Carisoprodol tablets-stamped 5513/DAN

             1.    Suspected cocaine and heroin, recovered from a kitchen cabinet along with
                   suspected binding agents and a Springfield .45 caliber firearm.

   20. In addition to the above-listed items, ALEA Officers/Troopers also found and seized

body armor as well as nine firearms, which are listed and pictured below:

       a.          DPMS .223 caliber rifle

       b.          VEPR-12 shotgun

       c.          Ruger .22LR pistol

       d.          FN 5.7 pistol

       e.          Glock 21 .45 caliber pistol

       f.          Colt LE .223 caliber rifle

       g.          HK HK416 .22LR pistol

       h.          Glock 22 .40 caliber pistol

       I.          Springfield XO .45 caliber pistol




                                                  6
         Case 2:19-mj-00355-JEO Document 1 Filed 09/24/19 Page 8 of 9




    21. On or about April 12, 2018, COLEMAN was advised of his Miranda Rights and agreed

to be interviewed. During the interview, COLEMAN stated that approximately one year prior he

ordered a pill press from a Chinese web site. He stated he paid about $400 for the press and it

was delivered to his house by DHL. COLEMAN stated it took several months to figure out how

to use the press but he estimated that he became proficient and started selling pills about eight (8)

months prior to the interview. COLEMAN stated the only ingredients he used for the pills were

Tylenol, and he never ordered any active ingredients or binding agents. COLEMAN stated he

purchased die casts for the following name-brand drugs: Lortab, Adderall, Soma, Xanax,

Ecstasy, Oxycodone, and OxyContin. COLEMAN stated he pressed these pills using Tylenol,

but in the case of the Adderall pill he added sugar and caffeine. COLEMAN stated he sold these

pills on the street as the authentic pharmaceutical drugs.

   22. On or about April 12, 2019, your affiant requested FDA's Forensic Chemistry Center

(FCC) to conduct additional analysis on items seized from the April 12, 2018, state search

warrant, specifically, tablets with the "A 214" imprint which are used legitimately for Actavis's



                                                 7
         Case 2:19-mj-00355-JEO Document 1 Filed 09/24/19 Page 9 of 9



15 mg Oxycodone Hydrochloride. According to FCC, the round green tablets embossed with "A

214" on the bisected side did not contain Oxycodone Hydrochloride, but did contain

Acetaminophen, Fentanyl, Heroin, and Papaverine. Heroin and Fentanyl are, respectively,

Schedule I and II controlled substances

                                          CONCLUSION

    23. Based on the foregoing, there is probable cause to believe that SIMS has committed the

following federal violations: (I) intentional adulteration of a drug in violation of 21 U.S.C.

§§ 331(k) and 333(a)(7); (2) manufacture/possession of controlled substances with intent to

distribute in violation of21 U.S.C. §841(a)(l); (3) holding for sale/dispensing counterfeit drugs in

violation of 21 U.S.C. §33 l(i)(3) and 333(b)(8); and (4) possession with intent to distribute a

controlled substance in violation of21 U.S.C. § 84l(a)(l).



       I hereby declare that the above affidavit is true and correct to the best of my knowledge

pursuant to the investigation conducted in this case.




                                                     ~2DMich       othbard
                                                        Special Agent
                                                        Food and Drug Administration,
                                                        Office of Criminal Investigations




Subscribed and sworn to before me
On this ~f/Lday of September_, 2019.



JOHNE. OTT
CHIEF UNITED STATES MAGISTRATE JUDGE




                                                 8
